Case 16-30203        Doc 66     Filed 03/11/19     Entered 03/11/19 15:16:17          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 30203
         Anthony Mitchell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/22/2016.

         2) The plan was confirmed on 02/09/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/19/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/28/2017, 11/01/2018.

         5) The case was Dismissed on 11/08/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-30203             Doc 66         Filed 03/11/19      Entered 03/11/19 15:16:17                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $7,250.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $7,250.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,664.53
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $336.28
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,000.81

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                            Unsecured      1,669.00            NA              NA            0.00       0.00
 ADT Security Services Inc                 Unsecured         535.01        535.01          535.01           0.00       0.00
 AmeriCash Loans LLC                       Unsecured      1,333.01       1,721.81        1,721.81           0.00       0.00
 Bank of America                           Unsecured      1,070.35            NA              NA            0.00       0.00
 Caine & Weiner                            Unsecured          70.00           NA              NA            0.00       0.00
 Capital One Bank                          Unsecured         700.00        700.37          700.37           0.00       0.00
 Capital One Bank                          Unsecured      1,180.00       1,180.41        1,180.41           0.00       0.00
 City of Chicago Department of Revenue     Unsecured      1,500.00       1,732.40        1,732.40           0.00       0.00
 City of Chicago Department of Water       Secured        2,000.00         801.76          801.76           0.00       0.00
 City of Chicago Department of Water       Unsecured           0.00           NA              NA            0.00       0.00
 City of Country Club Hills                Unsecured         500.00           NA              NA            0.00       0.00
 Comcast                                   Unsecured         300.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured      3,160.94       2,931.94        2,931.94           0.00       0.00
 Cook County Clerk                         Secured        5,523.00            NA              NA            0.00       0.00
 Cook County Treasurer                     Secured        2,000.00     21,693.98        21,693.98           0.00       0.00
 Cook County Treasurer                     Secured        1,500.00       1,144.61        1,144.61           0.00       0.00
 CREDIT ACCEPTANCE                         Unsecured           0.00           NA              NA            0.00       0.00
 Credit Acceptance Corp                    Secured       10,151.00     10,151.00        10,151.00      2,073.95     647.66
 Credit Acceptance Corp                    Unsecured            NA          47.07           47.07           0.00       0.00
 Credit Management Lp                      Unsecured         311.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company        Unsecured         172.00           NA              NA            0.00       0.00
 Department Of Education                   Unsecured     81,130.00     84,827.90        84,827.90           0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured      1,000.00       2,900.12        2,900.12           0.00       0.00
 Illinois Dept of Revenue 0414             Priority       2,000.00       1,157.28        1,157.28           0.00       0.00
 Illinois Dept of Revenue 0414             Secured             0.00      2,342.01        2,342.01        433.86      93.72
 Ingalls Memorial Hospital                 Unsecured         176.41        176.41          176.41           0.00       0.00
 Internal Revenue Service                  Unsecured      4,000.00           0.00            0.00           0.00       0.00
 Internal Revenue Service                  Priority       4,000.00           0.00            0.00           0.00       0.00
 James B Nutter & Co                       Secured             0.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         538.00        538.98          538.98           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-30203             Doc 66     Filed 03/11/19    Entered 03/11/19 15:16:17                 Desc         Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim           Claim         Claim        Principal        Int.
 Name                                    Class   Scheduled        Asserted      Allowed         Paid           Paid
 Jefferson Capital Systems LLC       Unsecured         313.00          359.18        359.18           0.00         0.00
 Jefferson Capital Systems LLC       Unsecured      7,587.00         8,169.47      8,169.47           0.00         0.00
 Monroe Bank & Trust                 Unsecured         500.00             NA            NA            0.00         0.00
 Nicor Gas                           Unsecured         500.00          927.01        927.01           0.00         0.00
 Orange Lake Capital Management      Secured       19,352.00              NA            NA            0.00         0.00
 Peoples Energy Corp                 Unsecured      2,219.26         4,191.78      4,191.78           0.00         0.00
 Pronger Smith Medical Care          Unsecured           0.00          171.70        171.70           0.00         0.00
 Quantum3 Group                      Unsecured           0.00          567.33        567.33           0.00         0.00
 Radiology Imaging Consultants, SC   Unsecured           5.76             NA            NA            0.00         0.00
 Sullivan Urgent Aid                 Unsecured          24.22             NA            NA            0.00         0.00
 US Cellular                         Unsecured         599.70             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                   Claim            Principal                Interest
                                                                 Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00                 $0.00                   $0.00
       Mortgage Arrearage                                        $0.00                 $0.00                   $0.00
       Debt Secured by Vehicle                              $10,151.00             $2,073.95                 $647.66
       All Other Secured                                    $25,982.36               $433.86                  $93.72
 TOTAL SECURED:                                             $36,133.36             $2,507.81                 $741.38

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                    $0.00                $0.00                 $0.00
        All Other Priority                                      $1,157.28                $0.00                 $0.00
 TOTAL PRIORITY:                                                $1,157.28                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                               $111,678.89                   $0.00                 $0.00


 Disbursements:

           Expenses of Administration                                $4,000.81
           Disbursements to Creditors                                $3,249.19

 TOTAL DISBURSEMENTS :                                                                                $7,250.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-30203        Doc 66      Filed 03/11/19     Entered 03/11/19 15:16:17            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
